This case was assigned to Division No. 3 of the Commission, and said division prepared and sent down an opinion to the court on September 18, 1923, and said opinion was approved by the court, and thereafter the plaintiff in error filed a petition for rehearing and set up, among other grounds, that the plaintiff in error at the time of filing the record of the case in this court filed a written request for oral argument of the case. This request seems to have been overlooked by the clerk and no notice was sent out nor was the case set for oral argument, and Division No. 3 recommended that the case be set down for oral argument before some other Division of the Commission, and the parties permitted to argue it orally. The case was reassigned to Division No. 1 of the Commission and it set the case down for oral argument and the same was argued by the attorneys for the respective parties. Said Division No. 1 has reported as follows:
"We have read the briefs in the case, both on the merits and on the petition for rehearing and have heard the oral arguments. We have also read the testimony contained in the record, and have examined the opinion prepared by Judge Jones of Commission No. 3, and have reached the conclusion that the decision of Division No. 3 is sound, and that the opinion prepared by Judge Jones is sustained by the record in the case, as well as by the law of the case; and we recommend that the opinion prepared by Judge Jones, a copy of which is hereto attached, be adopted as the opinion of the court."